DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/302,346 application filed April 30, 2021, which is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 16-20 in the reply filed on October 28, 2022,  is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2022.
Claims 1-12 and 16-20 are pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al (GB 2522435).
With respect to claims 1-2, 10, 16, and 20, Bauer et al discloses “[a] method of making an extruded, solid honeycomb body comprising the steps of (a) forming a plastic mixture by mixing and/or kneading together a powdered diatomaceous earth matrix component; powdered additional matrix component; powdered small pore, crystalline molecular sieve, wherein the small pore, crystalline molecular sieve contains a maximum ring size of eight tetrahedral atoms; a copper component; optional inorganic fibres; and an acid or alkaline aqueous solution, wherein the copper component comprises copper which has been ion-exchanged in the small pore, crystalline molecular sieve prior to the mixing step and/or the copper component is added as an ion-exchange precursor to the mixture, wherein the powdered small pore, crystalline molecular sieve is added to the mixture as the H+ or NH4+ form thereof and the small pore, crystalline molecular sieve is ion-exchanged with the copper in situ; b) extruding the plastic mixture into a wet honeycomb body, drying the extruded honeycomb body and calcining it to form an extruded, solid honeycomb body” [claim 27].  The extruded, solid honeycomb body corresponds to the claimed catalyst article.  The copper component or compound, which may be “copper nitrate, copper sulphate or copper acetate” [page 7, lines 24-29], corresponds to the insoluble active metal precursor of instant claim 1.  The additional matrix component may be boehmite [page 11, lines 4-6] and corresponds to the inorganic matrix component.  Bauer et al further discloses that “[o]rganic auxiliary agents are used to improve processing or to introduce desirable attributes in the finished product but are burnt out during the calcination step. Such materials can improve processing plasticity but also improve porosity in the finished product, and therefore mass transfer in the product when in use, because they are burnt out during calcination, leaving behind a void. Organic auxiliary agents suitable for use in the method according to the seventh aspect of the invention comprise at least one of acrylic fibres…, a cellulose derivative (plasticizer and/or drying aid), other organic plasticizers (e.g. polyvinyl alcohol (PVA) or polyethylene oxide (PEO)” [page 11, line 32 to page 12, line 6].  Said organic auxiliary agent is added with the other components to form the plastic mixture [see discussion of Example 1 and Comparative Example].  Said aqueous solution corresponds to the aqueous solvent.  The extruding into a honeycomb body corresponds to the moulding step, which produces a shaped article.  
With respect to claim 3, Bauer et al discloses the “extruded, solid honeycomb body comprising: 20-50% by weight matrix component comprising 2-20 weight% diatomaceous earth; 80-50% by weight of the small pore, crystalline molecular sieve ion-exchanged with copper; and 0-10% by weight of inorganic fibres” [claim 1].
With respect to claim 4, Bauer et al discloses “the small-pore, crystalline molecular sieve in the extruded, solid honeycomb body according to the invention has the CHA, ERI, FER, AFX or AEI crystal structure, preferably CHA and/or AEI” [page 5, lines 24-26].
With respect to claim 9, the aforementioned boehmite is an alumina precursor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (GB 2522435) in view of Chandler et al (US 2017/0087513).
As previously noted, Bauer et al discloses “[t]he copper component or compound…may be ‘copper nitrate, copper sulphate or copper acetate.’”  Bauer et al does not disclose copper carbonate, copper hydroxide, or copper oxalate.
However, Chandler et al, which is concerned with selective catalytic reduction (SCR) [paragraph 0003] similar to Bauer et al [page 1, line 6], discloses “[w]hen copper, a preferred metal is used, suitable complexes or compounds include, but are not limited to, anhydrous and hydrated copper sulfate, copper nitrate, copper acetate, copper acetylacetonate, copper oxide, copper hydroxide, and salts of copper ammines (e.g. [Cu(NH3)4]2+)” [paragraph 0045].
Therefore, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute copper hydroxide for any of copper sulfate, copper nitrate, or copper acetate since said copper hydroxide was an art recognized equivalent for preparation of a SCR catalyst.  Therefore, the invention as a whole would have been prima facie obvious.
Claim(s) 7-8, 11-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (GB 2522435).
With respect to claim 7, the teaching of an acid or alkaline aqueous solution renders obvious the requirement that the solvent is water.
With respect to claims 8 and 18, the solids content (or, conversely, the water content) of the plastic mixture (or paste) is a result effective variable; that is, a variable that achieves a recognized result.  In the instant case, the solids content (or, conversely, the water content) affects the quality of the extrudate.  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235]. Moreover, it is well known in the art that the water content of a paste to be extruded is 20 to 40 wt % leaving the balance of 60 to 80 wt % solids.
With respect to claims 11-12 and 19, note that in the Examples, it appears that the formation of the plastic mixture and the extruding of the same takes place at room temperature [see “Examples” on page 12].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murzin in Engineering Catalysis (2013, De Gruyter, 364 pp), which discloses “[t]he extrusion process is influenced by the paste composition: water content (typically 20 and 40 wt%)…If the amount of water is much lower that the solid pore volume smooth processing of such dry paste can be troublesome. On the contrary, significant water content will not allow the paste to settle after the extruder” [see last paragraph on page 157 and 1st paragraph on page 158].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
December 12, 2022